DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7-9, 14-16 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Beard (US Patent No. 8027481).
 	Regarding claims 1, 6, Beard teaches an apparatus (fig. 4) capable of performing a method comprising: presenting audio content via a transducer (14, speaker) of an in-ear device (102, earmold), the in-ear device occluding an ear canal of an ear of a user; detecting sound pressure data within the ear canal via a microphone (10) of the in-ear device; determining a blocked sound pressure at an entrance to the ear canal using sound pressure data from a microphone (62) of the in-ear device that is configured to capture sound external to the ear; generating a sound filter (fig. 3; 22, controller) customized to the user based in part on the detected sound pressure within the ear canal (10) and the blocked sound pressure at the entrance to the ear canal (62), the sound filter configured to remove effects of the ear canal being occluded on presented audio content (col. 3 lines 42-61); adjusting audio content (14, speaker; 

  	Regarding claim 7, Beard teaches the apparatus capable of performing the method of claim 1, further comprising: 40Atty. Docket No.: 31718-46381/USresponsive to detecting a change in a position of the in-ear device (col. 6 lines 51-67; col. 8 line 63 through col. 9 line 56) regenerating the sound filter (22); adjusting audio content using the sound filter; and presenting, via the transducer (14), the adjusted audio content to the user.  

 	Regarding claim 8, Beard teaches the apparatus capable of performing the method of claim 1, wherein the in-ear device is a hearing aid (col. 1 line 12-50; hearing devices).  

 	Regarding claim 9, Beard teaches an in-ear device (fig. 4) comprising: a body configured to occlude an ear canal of an ear of a user; a transducer (14, speaker) coupled to the body and configured to present audio content; a plurality of microphones (10, 62, microphones) coupled to the body, wherein one microphone of the plurality of microphones is configured to detect sound pressure data within the ear canal (10, microphone) and a second microphone of the plurality of microphones is configured to detect sound external to the ear (62, microphone); and a controller (22, controller) configured to: generate a sound filter customized to the user based in part on the detected sound pressure within the ear canal and the blocked sound pressure at the entrance to the ear canal, the sound filter configured to remove effects of the ear canal being occluded on presented audio content; adjust audio content using the sound filter; and instruct the transducer to 
  	
 	Regarding claim 14, Beard teaches the in-ear device of claim 9, wherein the audio content that is adjusted using the sound filter (22, controller generated) is detected from a local area around the in-ear device and by the microphone of the in-ear device that is configured to capture sound external to the ear.  

 	Regarding claim 15, Beard teaches the in-ear device of claim 9, wherein the controller is further configured to: responsive to detecting a change in a position of the in-ear device (col. 6 lines 51-67; col. 8 line 63 through col. 9 line 56): regenerate the sound filter; adjust audio content using the sound filter; and present, via the transducer (14), the adjusted audio content to the user. 
 
16. The in-ear device of claim 9, wherein the in-ear device is a hearing aid (col. 1 line 12-50; hearing devices).  

  
 	Regarding claim 17, Beard teaches a non-transitory computer readable medium configured to store program code instructions (col. 7 lines 20-31, resetting/storing coefficients), when executed by a processor (controller, 22), cause the processor to perform steps comprising: presenting audio content via a transducer (14, speaker) of an in-ear device, the in-ear device occluding an ear canal of an ear of a user; detecting sound pressure data within the ear canal via a microphone of the in-ear device (10, microphone); determining a blocked sound pressure at the . 
 

Allowable Subject Matter
Claim(s) 2-5, 10-13, 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner’s Note
 	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314


March 12, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653